Citation Nr: 0415049	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  04-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus, to include a claim of entitlement to 
a separate, compensable, 10 percent evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
May 2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  The RO, in pertinent 
part, granted a claim of entitlement to service connection 
for tinnitus and assigned a compensable, 10 percent 
evaluation for that disability.  The veteran disagreed with 
the assigned initial disability evaluation in November 2003.  
Following issuance of a statement of the case (SOC) in 
December 2003, the veteran's timely substantive appeal was 
received in February 2004.

Pursuant to a May 2004 motion and the Board's granting 
thereof in June 2004, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran is in receipt of a 10 percent evaluation for 
tinnitus, the maximum schedular evaluation assignable.  

2.  Under VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, separate 10 percent ratings are not assignable for 
each ear for bilateral tinnitus.

3.  If an extraschedular evaluation in excess of 10 percent 
for bilateral tinnitus is allowable as a matter of law, the 
veteran's tinnitus has not resulted in frequent 
hospitalizations, interference with employment, or unusual 
manifestations not contemplated in the rating criteria, and 
the referral for an extraschedular evaluation is not 
warranted.  




CONCLUSION OF LAW

The claim of entitlement to a separate, compensable, 10 
percent evaluation for each ear for bilateral tinnitus is 
without legal merit, and the criteria for an initial 
evaluation in excess of 10 percent on any other basis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased initial evaluation for 
service-connected tinnitus following the initial grant of 
service connection awarded in a May 2003 rating decision and 
assignment of an initial 10 percent evaluation for bilateral 
tinnitus.

Duty to assist and notify

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 C.F.R. § 3.159.

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been examined to determine the nature and 
severity of his tinnitus.  The arguments submitted by the 
veteran and his representative in November 2003 and December 
2003 reflect that the veteran has no additional information 
or clinical evidence to submit; rather, the primary 
contention of the veteran and his representative is that VA 
has not properly applied 38 C.F.R. § 4.25 to his claim.  
Further factual development or notification to the veteran of 
the type addressed in the VCAA is not required, where the 
veteran's contention regarding the proper application of a 
regulation is not susceptible of substantiation through 
factual development.  

The Board further observes that the discussions in the rating 
decision and SOC, as well as various letters by the RO, have 
informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased initial 
rating for tinnitus.  The arguments provided by the veteran 
on his own behalf in his November 2003 notice of 
disagreement, as well as the arguments provided in February 
2004 and April 2004, reflect that the veteran is aware of the 
provisions of the VCAA and is aware that he should identify 
or submit any evidence he has.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002). 

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the veteran was informed, in an 
initial development letter issued by the RO in March 2003, of 
the basic provisions of the VCAA, including VA's duty to 
assist him, and of his responsibility to submit or identify 
evidence, by an April 2003 letter from the RO.  The May 2003 
rating decision set out the criteria for the evaluation of 
tinnitus under 38 U.S.C.A. § 4.87, Diagnostic Code (DC) 6260.  
Following the veteran's June 2003 claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities, the RO issued an August 
2003 letter which provided additional information to the 
veteran, and informed him that he could submit or identify 
evidence that his service-connected disabilities had 
increased in severity.  In the December 2003 SOC, the RO set 
forth the applicable regulations and provisions of the 
Schedule for Rating Disabilities, including 38 C.F.R. 
§§ 3.321, 4.25, and 4.87, DC 6260.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The RO's March 
2003 letter informed the veteran of the types of evidence 
that VA could assist him to obtain, but that such assistance 
could only be provided if the veteran identified evidence he 
wished to have considered.  This letter notified that veteran 
that it was his responsibility to support his claim with 
evidence and that he could submit or identify any medical 
evidence he wished to have considered.  An additional letter 
provided by the RO in December 2003 advised the veteran that 
additional evidence was needed, suggested numerous types of 
evidence that might be relevant, and, in essence, clearly 
advised the veteran that he should submit or identify any 
evidence he had or wanted considered.  The veteran responded 
to this letter, in December 2003, stating, "I do not have 
any additional evidence to submit." (emphasis in original.)  
The veteran again reiterated that all of the relevant medical 
records were at the VA Medical Center.  The RO has obtained 
those records and the records are associated with the claims 
file.

The Board finds that the many notifications of record 
are adequate to notify the veteran that he should submit 
or identify any evidence he had regarding his claim.  
Moreover, the veteran has clearly indicated that he has 
no additional evidence.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claim addressed in this 
decision in this case.  

Analysis

The veteran contends that he has constant tinnitus which 
sounds like birds signing together with waves crashing.  The 
veteran contends that he hears the tinnitus distinctly in 
each ear, and is therefore entitled to a separate, 
compensable, 10 percent disability evaluation for each ear.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Since the veteran's claim arises from his disagreement with 
the initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  However, since 10 
percent is the maximum schedular evaluation available under 
the diagnostic code which governs evaluation of the 
disability at issue, and a 10 percent evaluation has already 
been assigned, consideration of "staged ratings" under 
Fenderson is unnecessary.

Under 38 C.F.R. § 4.25, results from the consideration of the 
individual as affected by each disabling condition are 
combined, with disabilities arising from a single disease 
entity rated separately.

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  The rating criteria for tinnitus, 
as in effect in February 2003, when the veteran first 
submitted his claim for service connection for tinnitus, 
provide for a maximum 10 percent rating when tinnitus is 
recurrent.  38 C.F.R. § 4.87a, DC 6260 (2002).  In May 2003, 
the Secretary amended DC 6260 to contain the following note:  
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  This revision was effective in June 2003.

In a precedent opinion, VAOPGCPREC 2-03, the VA General 
Counsel held that DC 6260 as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-03 dictates that the Board determine that 
the veteran is not entitled to a separate, compensable, 10 
percent initial evaluation for each ear for bilateral 
tinnitus, since this opinion sets out that tinnitus is the 
perception of sound arising from the brain in the absence of 
an acoustic stimulus, and is therefore one disease entity, 
with one manifestation, perception of sound without physical 
stimulus, regardless of how that manifestation is perceived, 
i.e., whether the perception is of sound in one ear or in 
both.  

The General Counsel held that separate ratings for tinnitus 
for each ear may not be assigned under DC 6260 or any other 
diagnostic code.  Thus, VAOPGCPREC 2-03 controls the outcome 
of this case, requiring the Board to find that a separate, 
compensable, 10 percent evaluation cannot be assigned for 
bilateral tinnitus as a matter of law.

This General Counsel opinion, which is binding on the Board, 
further requires the Board to find that the addition of a 
note to DC 6260 effective in June 2003 was not a substantive 
change to the version of DC 6260 in effect when the veteran 
submitted his February 2003 claim.  See 38 C.F.R. § 14.507(b) 
(General Counsel precedent opinions binding on VA officials 
and employees).  Thus, a separate, compensable, 10 percent 
evaluation is not available for each ear for disability due 
to bilateral tinnitus, either prior to or from June 2003.

Under VAOPGCPREC 2-03, a precedent opinion binding on the 
Board, tinnitus cannot, as a matter of law, be considered two 
separate disabilities even though an individual has two ears.  
Therefore, a separate 10 percent rating for each ear is not 
available, as a matter of law.  Moreover, the content of the 
criteria, such as VA's medical determination that tinnitus is 
a unitary disability for which 10 percent is the maximum 
schedular evaluation, regardless of how the veteran 
experiences the manifestations, is an interpretation of the 
Schedule which is insulated from further judicial review.  
Wanner v. Principi, No. 03-7169 (Fed. Cir. Jun. 2, 2004).

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), since VAOPGCPREC 2-03 
does not preclude an extraschedular evaluation in excess of 
10 percent for tinnitus as a matter of law.  In exceptional 
cases, where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Such exceptional findings warrant referral by 
the Board for consideration of an extraschedular evaluation.  

In this case, however, the evidence does not demonstrate, nor 
has the veteran alleged, that his tinnitus has resulted in 
marked interference with employment or frequent periods of 
hospitalization.  The evidence reflects that the veteran 
experienced considerable impact on his employability as a 
result of his service-connected hearing loss, and that he has 
been granted a 100 percent evaluation for individual 
unemployability based on his service-connected disabilities 
(TDIU), hearing loss and tinnitus.  As the veteran has 
already been granted a 100 percent evaluation based on 
individual unemployability, that evaluation essentially 
includes consideration of extraschedular factors.  

The evidence of record does not reflect that the veteran 
experiences any unusual disability factors due to his 
service-connected tinnitus.  To the extent that the veteran's 
tinnitus contributes to his unemployability, that disability 
factor has already been considered in the award of TDIU.  The 
Board finds that the veteran's tinnitus does not otherwise 
present an unusual disability picture, and that the 
manifestations of tinnitus, although clearly irritating to 
the veteran, are within the contemplation of a 10 percent 
evaluation for tinnitus.  Accordingly, with the lack of 
evidence showing an unusual disability not contemplated by 
the Rating Schedule, the Board concludes that a remand to the 
RO for referral for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321, if not precluded as a 
matter of law, is not warranted in this case.

The preponderance of the evidence is against the veteran's 
claim of entitlement to an initial evaluation in excess of 10 
percent for tinnitus on any other basis.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A. 
§ 5017(b).  


ORDER

The appeal for a separate, compensable, 10 percent evaluation 
for disability in each ear due to service-connected bilateral 
tinnitus is denied; an initial evaluation in excess of 10 
percent for bilateral tinnitus on any other basis is denied.   



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



